Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “one or more lubrication supply channels”, identified within claim 16 and claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.


Specification

The disclosure is objected to because of the following informalities:

In paragraph 0011, page 3, line 24, the spelling of “ration” should be “rotation.”
In paragraph 0020, line 20-21, the term “the axial bearing of the shaft” has no antecedent basis; it is believed the term is used mistakenly; it is believed the applicant intended to use the term “the rotor-side thrust bearing surface 12”.
In paragraph 0021, page 6, line 28, spelling of “ration” should be “rotation.”
In paragraph 0021, page 6, line 28-29, it is believed the term “axial bearing of the shaft” is used mistakenly; it is believed the applicant intended to use the term “the rotor-side thrust bearing surface 12”.
In paragraph 0023, line 25-26, the term “the main bearing” has no antecedent basis; it is believed the term is used mistakenly; it is believed the applicant intended to use the term “the main thrust bearing surface 21”.
In the section “Reference Numbers” on page 13, reference # 12, “thrust bearing surface”, has been referred throughout the specification as “rotor-side thrust bearing surface”.
In the section “Reference Numbers” on page 13, reference # 16, “radial step of the shaft”, has been referred throughout the specification as “radial step”.
In the section “Reference Numbers” on page 13, reference # 19, “rotor-side seal / piston ring”, has been referred throughout the specification as “rotor-side seal”.
In the section “Reference Numbers” on page 13, reference # 41, “compressor”, has been referred throughout the specification as “radial compressor”.
In the section “Reference Numbers” on page 13, reference # 45, “turbine”, has been referred throughout the specification as “radial turbine”.
In the section “Reference Numbers” on page 13, reference # 50, “method for sealing a shaft”, has been referred throughout the specification as “method”.
In the section “Reference Numbers” on page 13, reference # 111, “arrow indicating moving direction of the shaft”, has been referred throughout the specification as “double sided arrow”.
The disclosure does not identify reference # 55 of Fig. 3.
The disclosure does not identify how hydrodynamic pressure can move the shaft 11 to affect the gap 13 in a controllable manner.
The disclosure identifies throughout that the shaft 11 is free to move within the axial bearing 15, to the extent that gap dimensions allow. E.g. paragraph 0010 identifies the "disclosure provides a gap between a rotor-side thrust bearing surface of the axial bearing and an opposite surface of the shaft. A gap width of the gap is adjustable...".
The shaft being free to move within a thrust/axial bearing, to the degree that gap dimensions allow, is consistent with the design of a typical exhaust gas turbocharger.
Paragraph 0020 identifies that the rotor-side thrust bearing surface 12 is a component of the axial bearing 15.
Paragraph 0023 identifies that the main thrust bearing surface 21 is a component of the axial bearing 15.
Paragraph 0024 then identifies that “...the main thrust bearing surface 21 has a larger surface area than the rotor-side thrust bearing surface 12. Such a configuration can be beneficial for providing an adjustable gap width depending on the operation condition as described herein. In particular, the shaft can be moved in the negative axial direction x (i.e. pushed to the left in the embodiment shown in Fig. 2), particularly by the hydrodynamic pressure in the main bearing gap at low rotation speed of the shaft or in a stationary state. As a result, the gap 13 is minimized or even closed...”. 
However, a force, such as hydrodynamic pressure, acting on the components of the axial bearing 15 (i.e. the rotor-side thrust bearing surface 12, the main thrust bearing surface 21) has no effect regarding movement of the shaft 11 within the axial bearing 15. 
To identify how hydrodynamic pressure can move the shaft 11 to affect the gap 13 in a controllable manner, the disclosure must consider the hydrodynamic pressure acting on all surfaces of the shaft, and all surfaces of components fastened to the shaft (e.g. thrust collars, thrust rings), which are exposed to the fluid causing the hydrodynamic pressure.
Paragraph 0007, lines 25-28, seems to indicate “conventional shaft sealing systems have the problem that oil leakages can occur… into the bearing housing” by referencing a “positive or even negative pressure drop, having a ‘pumping-effect.’” However, the design of a typical gas exhaust turbocharger has oil supplied to, and drained from, the bearing housing under normal operating conditions, via oil channels and an oil drain. A typical concern is oil leakage occurring from the bearing housing into the turbine housing and/or compressor housing. Thus, it is unclear what the disclosure is attempting to identify, and unclear what the “positive or even negative pressure drop” is.
  
Appropriate correction is required.

Information Disclosure Statement

The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The PCT international search report identifies the following references, which should be identified within the IDS:
EP 0881362 A2; JP; 1998-12-02; Ishikawajima-Harima Heavy Industries
EP 1281838 A2; JP; 2003-02-05; Hitachi, Ltd.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 16-33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 16-33 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: (C) The state of the prior art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731 (Fed. Cir. 1988), MPEP § 2164.01(a), it is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).

Claim 16 identifies “a gap width of the gap is adjustable as a function of rotation speed of the shaft”; claims 19, 20, 23, 26, 27, each identify an element which is a similar variation of this, identifying that the gap is adjustable and linked to the rotation speed of the shaft.
Claim 28 identifies “adjusting the gap width comprises employing forces acting on the shaft”; claims 30, 31, each identify an element which is a similar variation of this, identifying that the gap is adjustable and linked to forces acting on the shaft.
Regarding claims 16, 19, 20, 23, 26, 27, 28, 30, 31, the factors determined to weigh against enablement are:
(C) The state of the prior art: The state of the prior art identifies it is well known that:
Thrust/axial bearings and thrust collars are used to support the shaft within the bearing housing;
Seals, e.g. piston rings, are used to contain oil within the bearing housing and contain pressures out of the bearing housing, and that containing leakage across these seals is a concern;
Gaps exist between stationary components and moving/rotating components, and that sufficient lubrication is required for these components to prevent wear and function properly, and that sufficient drainage is required to remove lubrication from the bearing housing for the seals to function effectively;
Forces act on the shaft to move the shaft relative to the stationary thrust/axial bearing and stationary bearing housing.
The state of the prior art does not identify that:
Hydrodynamic pressure can move the shaft, to adjust a gap between the shaft and a thrust/axial bearing, in a controllable manner, as a function of the rotation speed of the shaft.
(F) The amount of direction provided by the inventor: The specification provides little or no guidance in the making of a lubrication inlet gap which is adjustable, in controllable manner, as a function of the rotation speed of the shaft. The disclosure identifies that hydrodynamic pressure can move the shaft to affect the gap, but does not identify how and by what technical, specific means to do so in a controllable manner. Fig 2 shows a dashed border surrounding the figure; the dashed border excludes pertinent information from the figure. Fig 2 should identify, at a minimum, all surfaces of the shaft, and all surfaces of components fastened to the shaft (e.g. thrust collars, thrust rings), which are exposed to the fluid causing the hydrodynamic pressure, as the specification identifies the hydrodynamic pressure is a critical component of the mechanism which adjusts the gap, indicating this can be done in a controllable manner.
(G) The existence of working examples: No complete, working examples are provided in the specification for the invention of claims 16, 19, 20, 23, 26, 27, 28, 30, 31. The specification does not disclose pertinent information required to identify how and by what technical, specific means the claimed invention works in a controllable manner. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: With no guidance from the specification or disclosures in the prior art, it would require an undue amount of experimentation to make the invention of claims 16, 19, 20, 23, 26, 27, 28, 30, 31.
Claims 17, 18, 21, 22, 24, 25, 29, 32, 33, are non-enabling by virtue of their dependency on claims 16, 23.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites both a method and an apparatus, which renders it indefinite under 112(b). See MPEP 2173.05(p)II.  Also, because claim 29 references the method of claim 23 and the structure of claim 16, and because claim 23 and claim 16 both identify much of the same structure, it is unclear if the limitations of claim 29 refer to the elements of claim 23 or the elements of claim 16, further rendering claim 29 indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 18, 19, 20, 22, 23, 24, 25, 28, 29, 30, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120269624 A1 (Boening) in view of US 6793468 B2 (Ojima).

Regarding claim 16, Boening discloses: a shaft seal system of a shaft (shaft 30; Fig 2) supported in a bearing housing (bearing housing 18; Fig 2) of a turbomachine (turbocharger 10; Fig 2), comprising: a rotor-side seal (sealing device 44; Fig 1) arranged between the bearing housing and the shaft (in Fig 1, sealing device 44 is arranged radially between the bearing housing 18 and the shaft 30); an axial bearing (axial bearing 40; Fig 2) supporting the shaft (paragraph 0007); and a gap provided between a rotor-side thrust bearing surface of the axial bearing and an opposite surface of the shaft (in Fig 3, a gap, between a medial/inner thrust bearing surface of the axial bearing 40 and a parallel mating surface of the shaft 30, is not labeled but clearly illustrated; see label A of Image 1), wherein the gap is a lubrication inlet gap of the shaft seal system (Fig 3; because the axial bearing 40 is identified as having oil directly supplied by an oil channel, gaps surrounding the thrust/axial bearing serve as lubrication inlets for the rest of the shaft seal system; see label B and label C of Image 1), wherein the axial bearing comprises a main thrust bearing surface facing in an opposite direction than the rotor-side thrust bearing surface (in Fig 3, a lateral/outer thrust bearing surface of the axial bearing 40, facing an opposite direction from the medial/inner thrust bearing surface of the axial bearing 40, is not labeled but clearly illustrated; see label D of Image 1), wherein the main thrust bearing surface (lateral/outer thrust bearing surface of the axial bearing 40; Fig 3) faces a thrust ring (bush element 42; Fig 3) provided around the shaft (in Fig 3, bush element 42 is located around the shaft 30), and wherein the main thrust bearing surface (Fig 3; lateral/outer thrust bearing surface of the axial bearing 40; see Image 2) has a larger surface area than the rotor-side thrust bearing surface (Fig 3; medial/inner thrust bearing surface of the thrust bearing; see Image 2).
Boening discloses in paragraph 0035 that the axial bearing (axial bearing 40) is screwed firmly to the bearing housing (housing half 16) and, in such a case, is not necessarily additionally fastened to the shaft (shaft 30) as shown in Fig 3.

Regarding the limitation “wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft”, Boening does not disclose this explicitly. However, a gap width of the gap which is adjustable as a function of the rotation speed of the shaft is an implicit feature of normal operating conditions of a gas exhaust turbocharger. Axial forces act on the shaft to move the shaft in the axial direction; this is why turbochargers typically require a thrust/axial bearing, to counter these axial forces. Gaps in the axial direction exist between the shaft and the adjacent components, at a minimum to the extent that dimensional tolerances allow.
Ojima, in the same field of endeavor, discloses an analogous turbocharger having a similar thrust/axial bearing (thrust bearing 11; Fig 1) arrangement wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft, as evidenced by column 1, lines 24-49. A person having ordinary skill in the art would understand that as the axial forces move the shaft, the gaps are affected. Thus, the widths of the gaps are adjusted as a function of the axial forces. The axial forces relate to the rotating speed of the shaft, as both the axial forces and the shaft rotation speed are generated by the same exhaust gas flow and pressure. Therein, Boening as evidenced by Ojima teaches a gap width of the gap is adjustable as a function of the rotation speed of the shaft.

Boening does not disclose an axial bearing comprising of one or more lubrication supply channels.
Ojima, in the same field of endeavor, discloses an axial bearing (thrust bearing 11; Fig 3) comprising of one or more lubrication supply channels (oil supplying holes 11b, 11c; Fig 3). However, integrated oil channels are not a design unique to Ojima’s disclosure, they are a common feature of thrust/axial bearings in exhaust gas turbochargers.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the axial bearing of Boening with the integrated oil channels of Ojima’s thrust/axial bearing. 
A person having ordinary skill in the art would have been motivated to make this modification for the benefit of providing sufficient lubrication to both sides of the thrust/axial bearing to prevent damage due to friction between the stationary surfaces of the thrust/axial bearing and the rotating surfaces of the adjacent components, as Ojima identifies in column 5 lines 42-54.

[AltContent: textbox ((A) (C))][AltContent: arrow][AltContent: textbox ((B))][AltContent: arrow][AltContent: textbox ((D))][AltContent: arrow]
    PNG
    media_image1.png
    328
    397
    media_image1.png
    Greyscale

Image 1
(A) - A gap, between a medial/inner thrust bearing surface of the axial bearing 40 and a parallel mating surface of the shaft 30, is not labeled but clearly illustrated.
(B) – Oil channel, directly supplying oil to axial bearing 40.
(C) - Gaps surrounding the thrust/axial bearing serve as lubrication inlets for the rest of the shaft seal system.
(D) - A lateral/outer thrust bearing surface of the axial bearing 40, not labeled but clearly illustrated.


[AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (mating surface of the shaft)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Medial/inner thrust bearing surfaces of the axial bearing 40)][AltContent: textbox (Lateral/outer thrust bearing surfaces of the axial bearing 40)]
    PNG
    media_image1.png
    328
    397
    media_image1.png
    Greyscale

Image 2 – a zoomed in view of Boening Fig 3


Regarding claim 17, Boening further discloses in Fig 3 the opposite surface of the shaft (see Image 2, mating surface of the shaft) is an annular surface extending in a radial direction of the shaft.

Regarding claim 18, Boening further discloses in Fig 3 the shaft (shaft 30) is movable in an axial direction with respect to the axial bearing (axial bearing 40). This is identified by visible gaps in the axial direction between the shaft and the axial bearing. Fig 1 further discloses additional gaps in the axial direction between the shaft and adjacent components. 
Boening discloses in paragraph 0035 that the axial bearing (axial bearing 40) is screwed firmly to the bearing housing (housing half 16) and, in such a case, is not necessarily additionally fastened to the shaft (shaft 30) as shown in Fig 3; such a configuration allows the shaft to move relative to the axial bearing.

Regarding claim 19, Boening in view of Ojima discloses structure which inherently possesses the functionally defined limitation “wherein the gap width of the gap is increasable with increasing rotation speed of the shaft.” MPEP 2114 I. identifies a prima facie case of anticipation or obviousness is established if the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.
"Increasable" is a functional limitation which requires the gap to have only the capability of being increased, with increasing rotation speed of the shaft. Boening in view of Ojima discloses structure wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft (see discussion of claim 16 with regard to 35 USC § 103 above) and is capable of increasing the gap width with increasing rotation speed of the shaft. Thus, the structure disclosed by the prior art establishes a case of anticipation or obviousness regarding the functionally defined limitations of the claim.

Regarding claim 20, Boening in view of Ojima discloses structure which inherently possesses the functionally defined limitation “wherein the gap width of the gap is decreasable with decreasing rotation speed of the shaft.” MPEP 2114 I. identifies a prima facie case of anticipation or obviousness is established if the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.
"Decreasable" is a functional limitation which requires the gap to have only the capability of being decreased, with decreasing rotation speed of the shaft. Boening in view of Ojima discloses structure wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft (see discussion of claim 16 with regard to 35 USC § 103 above) and is capable of decreasing the gap width with decreasing rotation speed of the shaft. Thus, the structure disclosed by the prior art establishes a case of anticipation or obviousness regarding the functionally defined limitations of the claim.

Regarding claim 22, Boening further discloses a turbomachine (turbocharger 10; Fig 2) comprising a shaft seal system according to claim 16 (see rejection of claim 16 above).

Examiner Note:
For the purposes of examining this patent application, the definition of the term “adaptively adjusting” is assumed to be “adjusting,” as the disclosure does not identify if “adaptively adjusting” something is any different from “adjusting” something.

Regarding claim 23, Boening discloses: a method for sealing a shaft (shaft 30; Fig 2) supported in an axial bearing (axial bearing 40; Fig 2) supported in a bearing housing (bearing housing 18; Fig 2) of a turbomachine (turbocharger 10; Fig 2), comprising of a gap provided between a thrust bearing surface and an opposite surface of the shaft (in Fig 3, a gap, between a medial/inner thrust bearing surface of the axial bearing 40 and a parallel mating surface of the shaft 30, is not labeled but clearly illustrated; see label A of Image 1), wherein the gap is a lubrication inlet gap of the shaft seal system (Fig 3; because the axial bearing 40 is identified as having oil directly supplied by an oil channel, gaps surrounding the thrust/axial bearing serve as lubrication inlets for the rest of the shaft seal system; see label B and label C of Image 1), wherein the axial bearing comprises a main thrust bearing surface facing in an opposite direction than a rotor-side thrust bearing surface (in Fig 3, a lateral/outer thrust bearing surface of the axial bearing 40, facing an opposite direction from the medial/inner thrust bearing surface of the axial bearing 40, is not labeled but clearly illustrated; see label D of Image 1), wherein the main thrust bearing surface (lateral/outer thrust bearing surface of the axial bearing 40; Fig 3) faces a thrust ring (bush element 42; Fig 3) provided around the shaft (in Fig 3, bush element 42 is located around the shaft 30), and wherein the main thrust bearing surface (Fig 3; lateral/outer thrust bearing surface of the axial bearing 40; see Image 2) has a larger surface area than the rotor-side thrust bearing surface (Fig 3; medial/inner thrust bearing surface of the axial bearing 40; see Image 2).
Boening discloses in paragraph 0035 that the axial bearing (axial bearing 40) is screwed firmly to the bearing housing (housing half 16) and, in such a case, is not necessarily additionally fastened to the shaft (shaft 30) as shown in Fig 3.

Regarding the limitation “adaptively adjusting a gap width of a gap… as a function of rotation speed of the shaft”, Boening does not disclose this explicitly. However, a gap width of the gap which is adjustable as a function of the rotation speed of the shaft is an implicit feature of normal operating conditions of a gas exhaust turbocharger. Axial forces act on the shaft to move the shaft in the axial direction; this is why turbochargers typically require a thrust/axial bearing, to counter these axial forces. Gaps in the axial direction exist between the shaft and the adjacent components, at a minimum to the extent that dimensional tolerances allow.
Ojima, in the same field of endeavor, discloses an analogous turbocharger having a similar thrust/axial bearing (thrust bearing 11; Fig 1) arrangement wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft, as evidenced by column 1, lines 24-49. A person having ordinary skill in the art would understand that as the axial forces move the shaft, the gaps are affected. Thus, the widths of the gaps are adjusted as a function of the axial forces. The axial forces relate to the rotating speed of the shaft, as both the axial forces and the shaft rotation speed are generated by the same exhaust gas flow and pressure. Therein, Boening in view of Ojima teaches a gap width of the gap is adjustable as a function of the rotation speed of the shaft.

Boening does not disclose an axial bearing comprising of one or more lubrication supply channels.
Ojima, in the same field of endeavor, discloses an axial bearing (thrust bearing 11; Fig 3) comprising of one or more lubrication supply channels (oil supplying holes 11b, 11c; Fig 3). However, integrated oil channels are not a design unique to Ojima’s disclosure, they are a common feature of thrust/axial bearings in exhaust gas turbochargers.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the axial bearing of Boening with the integrated oil channels of Ojima’s thrust bearing. 
A person having ordinary skill in the art would have been motivated to make this modification for the benefit of providing sufficient lubrication to both sides of the thrust/axial bearing to prevent damage due to friction between the stationary surfaces of the thrust/axial bearing and the rotating surfaces of the adjacent components, as Ojima identifies in column 5 lines 42-54.

Regarding claim 24, Boening further discloses in Fig 3 that adaptively adjusting the gap width (a gap, between a medial/inner thrust bearing surface of the axial bearing 40 and a parallel mating surface of the shaft 30, is not labeled but clearly illustrated; see label A of Image 1; also see Image 2) comprises axially moving the opposite surface of the shaft relative to the thrust bearing surface. The shaft 30 is movable in an axial direction with respect to the axial bearing 40. This is identified by visible gaps in the axial direction between the shaft 30 and the axial bearing 40.
Boening discloses in paragraph 0035 that the axial bearing (axial bearing 40) is screwed firmly to the bearing housing (housing half 16) and, in such a case, is not necessarily additionally fastened to the shaft (shaft 30) as shown in Fig 3; such a configuration allows the shaft to move relative to the axial bearing.

Regarding claim 25, Boening further discloses the thrust bearing surface (Fig 3; medial/inner thrust bearing surface of the axial bearing 40; see Image 2) is provided by an axial bearing (axial bearing 40; Fig 3) supporting the shaft (shaft 30; Fig 3), and wherein the opposite surface of the shaft is a radial annular surface provided by a radial step of the shaft (see Image 2, mating surface of the shaft).

Regarding claim 28, adaptively adjusting the gap width comprising of employing forces acting on the shaft in the axial direction of the shaft is an implicit feature of normal operating conditions of a gas exhaust turbocharger. Axial forces act on the shaft to move the shaft in the axial direction; this is why turbochargers typically require a thrust/axial bearing, to counter these axial forces. Gaps in the axial direction exist between the shaft and the adjacent components, at a minimum to the extent that dimensional tolerances allow. While such gaps are implicit to the design at all interfaces between movable and non-movable metal surfaces, Boening does not disclose this explicitly. 
Ojima, in the same field of endeavor, discloses an analogous turbocharger having a similar thrust/axial bearing (thrust bearing 11; Fig 1) arrangement wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft, as evidenced by column 1, lines 24-49. A person having ordinary skill in the art would understand that as the axial forces move the shaft, the gaps are affected. Thus, the widths of the gaps are adjusted as a function of the axial forces. The axial forces relate to the rotating speed of the shaft, as both the axial forces and the shaft rotation speed are generated by the same exhaust gas flow and pressure.
Therein, Boening as evidenced by Ojima teaches a gap width of the gap is adjustable by employing forces acting on the shaft in the axial direction of the shaft.

Regarding claim 29, Boening further discloses in Fig 2 the method comprising of using a shaft seal system according to claim 16 (see rejection of claim 16 above).

Regarding claim 30, Boening in view of Ojima discloses structure which inherently possesses the functionally defined limitation “wherein the gap width of the gap is increasable with increasing rotation speed of the shaft by employing forces acting on the shaft in the positive axial direction.” MPEP 2114 I. identifies a prima facie case of anticipation or obviousness is established if the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.
"Increasable" is a functional limitation which requires the gap to have only the capability of being increased, with increasing rotation speed of the shaft by employing forces acting on the shaft in the positive axial direction. Boening in view of Ojima discloses structure wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft, wherein axial forces act on the shaft to move the shaft in the axial direction (see discussion of claim 16 with regard to 35 USC § 103 above) and is capable of increasing the gap width with increasing rotation speed of the shaft by employing forces acting on the shaft in the positive axial direction. Thus, the structure disclosed by the prior art establishes a case of anticipation or obviousness regarding the functionally defined limitations of the claim.

Regarding claim 31, Boening in view of Ojima discloses structure which inherently possesses the functionally defined limitation “wherein the gap width of the gap is decreasable with decreasing rotation speed of the shaft by employing hydrodynamic forces acting on the shaft in the axial direction away from the rotor-side seal.” MPEP 2114 I. identifies a prima facie case of anticipation or obviousness is established if the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.
"Decreasable" is a functional limitation which requires the gap to have only the capability of being decreased, with decreasing rotation speed of the shaft by employing hydrodynamic forces acting on the shaft in the axial direction away from the rotor-side seal. Boening in view of Ojima discloses structure wherein a gap width of the gap is adjustable as a function of rotation speed of the shaft, wherein axial forces -such as exhaust gas pressure from the exhaust gas, or hydrodynamic pressure from the oil, for example - act on the shaft to move the shaft in the axial direction (see discussion of claim 16 with regard to 35 USC § 103 above) and is capable of decreasing the gap width with decreasing rotation speed of the shaft by employing hydrodynamic forces acting on the shaft in the axial direction away from the rotor-side seal. Thus, the structure disclosed by the prior art establishes a case of anticipation or obviousness regarding the functionally defined limitations of the claim.

Regarding claim 32, Boening further discloses in Fig 2 an exhaust gas turbocharger (turbocharger 10) comprising a radial exhaust gas turbine (turbine wheel 32).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120269624 A1 (Boening) in view of US 6793468 B2 (Ojima), and in further view of US 6368077 B1 (Meyerkord), as evidenced by WO 2014177848 A1 (Archer).

Regarding claim 21, Boening in view of Ojima discloses the elements of claim 16.
However, Boening in view of Ojima does not disclose an axial bearing comprising of an integrated radial bearing.
Meyerkord, in the same field of endeavor, discloses an axial bearing comprising of an integrated radial bearing (bearing 48 is a combination sleeve and thrust bearing; Fig 1; column 2, lines 58-59).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the axial bearing of Boening in view of Ojima with the integrated radial bearing of Meyerkord.
A person having ordinary skill in the art would have been motivated to make this modification for the benefit of utilizing a one-piece component, with multiple functions, in place of multiple components, thereby providing a simplified assembly process and therefore lower assembly costs, as Archer identifies in page 3 line 34 – page 4 line 2.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120269624 A1 (Boening) in view of US 6793468 B2 (Ojima), and in further view of WO 2014177848 A1 (Archer).

Regarding claim 33, Boening in view of Ojima discloses the elements of claim 22.
However, these references do not disclose a power turbine including a generator.
Archer, in the same field of endeavor, discloses a similar shaft sealing arrangement for use in a power turbine used to generate additional power (column 2, lines 27-31).
Both Boening in view of Ojima, and Archer teach known methods for sealing rotor shafts in turbomachines. Boening in view of Ojima teaches a method for sealing the rotor shaft of a turbocharger, but does not teach applying the shaft seal system to a power turbine. Archer teaches a similar shaft seal system for sealing the rotor shaft of a power turbine. Archer specifically teaches that the shaft seal system is utilized to prevent oil leakage from the bearing housing. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to apply the shaft seal system to seal the rotor shaft as taught in Boening, to seal the rotor shaft in a power turbine as taught in Archer. Using the known technique of sealing a shaft of Boening in view of Ojima to provide sealing of a rotor shaft in a power turbine would have been obvious to one of ordinary skill. See KSR Int'l Co. v. Teleflex Inc.; see MPEP 2141 III C.


Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6418722 B1 (US 6418722 B1)
The above references are cited for teaching similar seal arrangements in turbochargers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ART GOLIK whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.G./               Examiner, Art Unit 4165                                                                                                                                                                                         
/BRIAN P WOLCOTT/               Primary Examiner, Art Unit 3745